Per Curiam,
Plaintiff’s claim was for damages for the failure of the defendant to sell and deliver a locomotive to him. The terms of payment were not open to dispute. They were, as stated in a letter from defendant to plaintiff, dated November 17, 1917, “$650 net cash upon presentation of the bill of lading.” Later the latter wrote to the former, stating, “Thirty days from date from receipt of your invoice with bill of lading attached thereto, we will be pleased to mail you Our check for the purchase price of this machine, namely, $650 all in accordance with your favor of Nov. 17, 1917.” This justified defendant’s remission of the contract, and nothing was de*261yeloped at the trial that called for a refusal of defendant’s request for the direction of a verdict in its favor.
Judgment affirmed.